DETAILED ACTION
1.	This is a first action on the merits of application 17164216.
2.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 6-7, 17 and 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Hattori US 6145458.
4.	As per claim 1 and 20, Hattori discloses a straddle seat 50 assembly comprising: a backrest 136; and a straddle seat, the straddle seat having: a base structure [146], the base structure having an upper surface: and a resiliently deformable top portion [148] connected to and covering at least partially the upper surface of the base structure, the backrest being selectively connected to the resiliently deformable top portion at either one of at least two positions along a length of the straddle seat [see fig. 6] such that deformation of the top portion permits movement of the backrest. See figs 1 and 6 , col. 4 II 45-65. Resilient portion 148 is connected to the backrest at the points illustrated in figure 6, it moves with the backrest when the latches 162 are released and the seat/backrest assembly is pivoted about the hinges.  This movement is permitted even if the resilient portion is being squeezed (deformed) during movement of the seat/backrest assembly, and therefore deformation of the resilient portion 148 permits movement of the backrest to this extent.
5.	As per claim 2, Hattori discloses one of the top portion and the backrest 136 has at least two longitudinally spaced first connector portions 163. each of the at least two first connector portions defining a corresponding one of the at least two positions: and another one of the top portion and the backrest has at least one second connector portion. the at least one second connector portion is connectable to the at least two first connector portions. See fig. 6
6.	As per claim 6, Hattori discloses wherein the top portion defines the at least two first connector portions and the backrest has the at least one second connector portion. See fig. 6
7.	As per claim 7, Hattori discloses the top portion of the straddle seat208 includes at least one strap extending generally longitudinally and defining the at least two first connector portions. See fig. 14; col. 13 II 27-35.
8.	As per claim 17, Hattori discloses a rear panel connected to the straddle seat; and a latch selectively connecting the backrest to the rear panel. See fig. 14; col. 13 II 27-35. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al.
10.	As per claim 18, Hattori discloses the aforementioned limitations of claim 1, he does not disclose the at least one second connector portion is at least one hook. However, Hattori does disclose in Col. 14 II 27-35 that various types of fasteners can be used with the backrest, thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said hook to secure the backrest to the seat as taught in the prior art.
Allowable Subject Matter
11.	Claims 3—5, 8-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  personal watercraft straddle seat with an adjustable backrest wherein the backrest moves into notches/apertures to change the backrest distance longitudinal was not found in the art. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617